The “Voluntary Payments” clause in the parties’ stipulation of settlement provides that “[a]ny payments made by either party to the other . . . shall not alter that party’s legal obligations hereunder (except to the extent it discharges or satisfies such obligations), nor create any precedent for the future.” This clause clearly and unambiguously expresses the intent of the parties (see e.g. Matter of Meccico v Meccico, 76 NY2d 822 [1990]). Since the payments to defendant that plaintiff was not obligated to make, however generous, did not satisfy any of his obligations under the stipulation, he is liable for the unpaid COLA increases and distributive award interest required by the stipulation.
Plaintiff failed to support his motion for renewal with reasonable justification for not submitting the purportedly new facts on the original motion (see CPLR 2221 [e]). In any event, the new facts would not have changed the original determination.
We have considered plaintiffs remaining contentions and find them unavailing. Concur — Acosta, J.P., Saxe, Moskowitz and Feinman, JJ.